Citation Nr: 1130827	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

As support of his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in February 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

In a December 2010 rating decision, the RO granted a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the February 2011 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his claims to reopen a previously denied claim for service connection for hypertension and for an increased rating for PTSD. 

2.  In a September 2008 rating decision, the RO denied service connection for a back condition.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

3.  The additional evidence received since the September 2008 rating decision is new, material, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

4.  The competent evidence fails to link the Veteran's bilateral hearing loss with his time in service.

5.  There is competent and credible evidence that the Veteran's tinnitus is the result of military noise exposure.


CONCLUSIONS OF LAW

1.  As the Veteran has withdrawn his appeal with respect to the claim for whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, the Board does not have jurisdiction to consider the claim, and it is dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2010).  

2.  As the Veteran has withdrawn his appeal with respect to the claim for an increased rating for PTSD, the Board does not have jurisdiction to consider the claim, and it is dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) (2010).  

3.  The September 2008 rating decision denying the Veteran's back claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

4.  New and material evidence has been received since the September 2008 rating decision, and the Veteran's  previously denied claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  Criteria for service connection of bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 (2010).

6.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits, and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, required notice was provided by letters in September 2008 and April 2010, both of which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and numerous VA outpatient treatment records.  The Veteran also has submitted private treatment records and numerous statements in connection with his claims.  The Veteran also was provided a VA audiology examination in connection with his claim for service connection for bilateral hearing loss and for tinnitus.  Additionally, he was provided an opportunity to provide testimony before the undersigned Veterans Law Judge.  

At his hearing, the Veteran reported that he had gone to a doctor shortly after service to have his ears cleaned, but he indicated that the records were no longer available.  

With respect to the aforementioned February 2011 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did specifically explain the issues and informed the Veteran why his claim for service connection for hearing loss had been denied.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either party identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 
 
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Dismissal

At the February 2011 Travel Board hearing, the Veteran withdrew his appeal with respect to the claim for whether new and material evidence has been received to reopen a claim for service connection for hypertension and his claim for an increased rating for PTSD.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals withdrawn on the record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).  Withdrawal may be made by either the veteran or by his authorized representative.  38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal with respect to the claim for whether new and material evidence has been received to reopen a claim for service connection for hypertension and the claim for an increased rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and these issues are dismissed.  

III.  New and Material Evidence

In a September 2008 rating decision, the RO denied service connection for a back condition.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, in its September 2008 rating decision, the RO denied service connection for a back condition because there was no evidence of any current permanent residual or a chronic disability of the back.  

Upon reviewing the evidence received since the September 2008 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a recent statement from R. Kennedy, M.D., dated in December 2009, indicated that the Veteran was provided Ibuprofen for "some aches and pains and osteoarthritis of the back."
  
Thus, presuming the credibility of this evidence, this letter presents evidence that the Veteran has been diagnosed with a back disorder.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for a back disorder is reopened.

III.  Service Connection

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995)

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

A.  Bilateral Hearing Loss

In this case, the Veteran contends that he has bilateral hearing loss which he believes to be the result of exposure to acoustic trauma while in service.  At a Travel Board hearing in February 2011, he testified that he was in infantry and served in Vietnam, and his statement is supported by his DD-214 showing that he was awarded a combat infantry badge (CIB) and that he served in Vietnam.  The Veteran indicated that following service he worked as a bus driver for 30 years, but denied being exposed to much noise during that time.  

While it is conceded that the Veteran had military noise exposure, service treatment records do not show any history, complaints, treatment, or diagnosis of hearing loss in service.  The Veteran's November 1969 separation examination report found normal hearing in both ears upon separation, with no indication of any history of hearing loss.  In fact audiometric testing at the separation physical revealed (pure tone thresholds in decibels):

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

5

Additionally, the Veteran specifically denied experiencing any hearing loss on a medical history survey completed in conjunction with his separation physical.  The Veteran testified that while he had some difficulty hearing while in service, he did not report anything at his separation physical for fear of being retained longer in service.  However, regardless of what the Veteran reported at separation, the fact remains that audiometric testing was conducted which affirmatively established that hearing loss was not present at separation.

The Veteran testified that, shortly after service, he was seen by a private doctor for hearing difficulties.  The private doctor cleaned his ears, but the problem persisted.  Unfortunately, the Veteran reported that these records were no longer available, and he denied receiving any treatment thereafter until he was first seen at VA in February 2008.

In May 2008, the Veteran underwent a VA hearing examination.  Audiometric testing revealed (with pure tone thresholds in decibels):

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
35
70
75
LEFT
15
15
25
30
25

Speech recognition score was 96 percent in the right ear and 100 percent in the left ear.  

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this regard, the results from the May 2008 VA audiogram fail to show hearing loss in the left ear under VA standards.  38 C.F.R. § 3.385.  Although the Veteran is competent to state that he experiences hearing difficulties with his left ear, he is not competent to assert that he has hearing loss for VA purposes, as this determination is based on the results of audiometric testing, and is therefore considered to be a complex medical issue not capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify when the issue was medically complex, as with cancer).  Thus, absent evidence of a current disability, service connection cannot be granted for hearing loss in the left ear.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  As such, service connection for hearing loss in the Veteran's left ear is denied.

While hearing loss for VA purposes was not shown with regard to the Veteran's left ear, the evidence does show a hearing loss disability in the Veteran's right ear.  Consequently, the determinative issue is whether the Veteran's current right hearing loss either began during or was otherwise caused by his military noise exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

While the Veteran alleges that his hearing loss began during service, he did not voice any hearing complaints during service, and his ears were found to be normal on his separation physical in November 1969.  While the Veteran asserted that he experienced hearing loss during service, the fact remains that audiometric testing was conducted at separation and showed normal hearing.  

Following service, the Veteran reported that he had his ears cleaned by a private doctor, but these records are unfortunately not available; and the Veteran has specifically denied seeking any additional hearing treatment for multiple decades thereafter.  As such, the first evidence of hearing loss in the Veteran's right ear is dated in February 2008, 38 years following service.  Moreover, numerous VA and private treatment records dated prior to 2008 are of record, but they are completely silent as to any hearing-related complaints.

While the absence of any objective indications of hearing loss during service, or for so long after service, is not altogether dispositive, it is nonetheless probative evidence against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996); see also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

The Veteran is competent to testify concerning his purported difficulty hearing for many years dating back to his military service, but he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between the hearing loss in his right ear and his time in service.  

Nevertheless, because the Veteran had military noise exposure and currently has hearing loss in one ear, he was provided with a VA examination to investigate the etiology of any existing hearing loss.

At the examination in May 2008, the examiner acknowledged the Veteran's military noise exposure and audiometric testing showed hearing loss in his right ear. However, the examiner concluded that it was less likely than not that his hearing loss was the result of military noise exposure.  The examiner observed that the Veteran's discharge examination indicated normal hearing sensitivity bilaterally.

As such, no medical opinion of record has suggested that the Veteran's hearing loss is the result of his time in service, and the May 2008 medical opinion that weighed in on the subject has concluded that it is less likely than not that the Veteran's hearing loss in his right ear was caused by his exposure to military noise.  No other medical treatment records associated with the claims file supports the Veteran's assertion.  Therefore, the criteria for service connection have not been met, and the Veteran's claim for service connection for bilateral hearing loss is denied.

B.  Tinnitus

The Veteran testified during the February 2011 Travel Board hearing that he began to experience ringing and buzzing in his ears during his service in Vietnam.  He also indicated that he did not know what tinnitus was during service.  The Veteran indicated that, since service, the ringing in his ears has become more consistent and constant.  He added that while the ringing in his ears has varied in intensity, it has never disappeared entirely.   

At his May 2008 VA examination, the Veteran again reported that he noticed constant bilateral ringing tinnitus while serving in Vietnam.  The examiner opined that it was less likely than not that his tinnitus was the result of his military service because the Veteran's separation examination showed hearing within normal limits.  Based on this medical opinion, the RO denied the Veteran's claim.

In VA treatment records dated in February 2008 and March 2008, the Veteran reported intermittent ringing in his ears that had become more noticeable in recent years.  At his February 2011 hearing, the Veteran was specifically asked why he had told the VA examiner that his tinnitus had only been present since 2008, and he responded that he did not remember exactly what he had told the VA examiner, but he remembered that his tinnitus had started in service.  He also testified that no one had asked him whether he had tinnitus in his ears during service.

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as noted, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Board finds the Veteran's testimony to be credible.  He has not exaggerated his symptoms, nor has he attempted to stretch the truth in an effort to bolster his claim.  He consistently described the same military noise exposure at his hearing as he did at his VA examination and at VA treatment sessions.  

Additionally, tinnitus is a disease that, by its very nature, is based on purely subjective complaints (the Veteran's perception that he has ringing in his ears).  Thus, the Board may accept the Veteran's lay statements as evidence that he has tinnitus and has experienced ringing in his ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

It is clear the Veteran was exposed to acoustic trauma while in the service, and the Veteran has testified under oath that he first began noticing a ringing in his ears while still serving in Vietnam, which has persisted since that time.  The Board acknowledges that a negative VA medical opinion was received.  However, as explained above, because tinnitus is, by nature, based on purely subjective complaints, the VA examiner's opinion in this case is given less probative weight as it was based on consideration of only objective in-service examination results regarding hearing loss.  

In any event, the Veteran has been diagnosed with tinnitus by a VA audiologist, and he has credibly testified that his tinnitus began while he was in service and has continued to the present.  This is a matter which the Veteran is competent to report and therefore the Board concludes that satisfactory lay evidence has been presented to establish continuity of symptomatology from the Veteran's time in service. Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.


ORDER

As new and material evidence has been received, the previously denied claim for a back disorder is reopened.  To this extent the appeal is granted.   

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Before addressing the merits of the issues concerning service connection, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA and private medical treatment records that may pertain to the Veteran's alleged back disorder.  During the aforementioned February 2011 Travel Board hearing, the Veteran testified that he was receiving treatment from a private physician, R. Kennedy, M.D., and while Dr. Kennedy submitted a statement in December 2009 indicating that the Veteran has osteoarthritis in the back, none of his underlying treatment records are of record.  These should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

A VA examination and a nexus opinion concerning the etiology of the Veteran's current back disability.  Service treatment records show treatment for back pain on several occasions in 1969.  Specifically, the Veteran complained of pain in his upper thoracic spine in August 1969 and a physical examination revealed scoliosis, but x-rays of the spine were normal.  The Veteran continued to complain of back pain in September 1969 and was treated with physical therapy.  

In December 2009, Dr. Kennedy indicated that the Veteran was treated by him for osteoarthritis of the back.  
Thus, given evidence of in-service back treatment on several occasions, and given evidence of a current diagnosis of a back disorder, a VA examination and nexus opinion are needed to determine whether any current back disorder is related in any way to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private physicians from whom he has received treatment for his back disability, to include Dr. Kennedy.  If any private treatment records are identified, the RO also seek authorization of release for these records and then obtain them.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Then, schedule the Veteran for a VA examination of his back.  The Veteran's claims file should be made available for review of his pertinent medical and other history.  A complete rationale should be provided for any opinion expressed.
  
The examiner should diagnose any current back disability, to include osteoarthritis, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current back disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the service treatment showing back treatment.  The examiner should also consider post-service treatment records, including a July 1973 treatment record noting complaints of back pain.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


